Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guntupalli et al. (US
2019/0312338) in view of Alvarez et al. (US 2018/0294550).
Regarding claim 1, Guntupalli discloses in Figures 1-3, a radiation element in an antenna unit, the radiation element comprising:
a support structure (126);
a metal radiation sheet (150, Fig. 1) that is mounted on a top surface (122, Fig. 1) of the support structure (126, par. 0080) without welding, and that covers a hollow center (128, Fig. 3) of the plastic support structure (126); and
feeding baluns (130, 132, Fig. 3, par. 0063) which are metal feeding structures (130a, 130b) formed on a surface of the support structure (126),
wherein the feeding baluns (130, 132) are coupled to the metal radiation sheet without welding (“no galvanic connection between the radiating elements and feeding circuits”, see pars. 0026, 0027; “each of the microstrip transmission lines 130a, 130b is open ended and configured to feed a 
Guntupalli is silent on the support structure being plastic and the metal feeding structures formed by applying Laser Direct Structuring (LDS) technology.
Alvarez discloses in Figures 1-3, pars. 0057 and 0068, the support structure (13) being plastic and the metal feeding structures formed by applying Laser Direct Structuring (LDS) technology. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the support structure and feed structure of Guntupalli with the support structure and feed structure as taught by Alvarez for cost reducing. Therefore, to employ having support structure and feed structure as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, as applied to claim 1, the combination of Guntupalli, Figures 1-3 and Alvarez discloses, wherein the metal radiation sheet (150) is mounted on the top surface (122) of the plastic support structure (126) by clamping (190’, see Fig. 3) without welding.
Regarding claim 4, as applied to claim 1, the combination of Guntupalli, see in Figures 1-3 and
Alvarez, Figures 1-3 discloses, wherein: a top end (131a) of the feeding structure (130a), which is formed on a top end surface of the plastic support (126) on an opposite of the top surface (122), extends outward to form matching branch; a bottom end of the feeding structure (130a) extends to form a pad
(116, Fig.5).
Guntupalli/Alvarez is silent on a length and a width of the matching branch are adjustable to adjust a working center frequency and standing waves of the antenna unit. However, such difference is not patentable. It is a common practice and well known in the art that dimension of matching branch can be varied or adjustable as needed, for example in order to control the central working frequency,

Regarding claim 6, as applied to claim 1, the combination of Guntupalli, see Figures 1-3 and
Alvarez, Figures 1-3 discloses, wherein the plastic support structure (126) is a hollow columnar structure; and the feeding baluns are metal feeding structures (130a, 130b) formed at diagonals of the plastic
support structure (126).
Regarding claim 7, Guntupalli is silent on wherein four feeding baluns are provided and are
respectively four metal feeding structures manufactured at four diagonals of the plastic support
structure; and the four metal feeding structures are the same.
Alvarez discloses in Figures 1 and 3, wherein four feeding baluns (31-34, see par. 0057) are
provided and are respectively four metal feeding structures manufactured at four diagonals of the
plastic support structure; and the four metal feeding structures are the same. It would have been
obvious to one having ordinary skill in the art before the time the invention was made to modify the
feeding baluns of Guntupalli with the feeding baluns including four metal feeding structure as taught by
Alvarez, to achieve a desirable antenna characteristic for the antenna unit. Therefore to employ having
the four feeding baluns as claimed invention would have been obvious to person skill in the art.
Regarding claim 8, as applied to claim 6, the combination of Guntupalli, see Figures 1-3 and
Alvarez, Figures 1-3 discloses,
wherein the plastic support structure (126) is a hollow trapezoid structure; and four card slot
structures (190’) are provided on the top surface (122) of the plastic support structure, and four
corresponding mounting holes are provided on the metal radiation sheet.
Regarding claim 9, as applied to claim 1, the combination of Guntupalli, see Figures 1-3 and

Regarding claim 10, as applied to claim 9, the combination of Guntupalli, see Figures 1-3 and
Alvarez, Figures 1-3 discloses,
wherein the antenna unit further comprises: a body (115) for supporting the feeding network
(116); the feeding network (116) is formed on an upper surface of the body; and the radiation element
of claim 1 is mounted on the body.
Guntupalli/Alvarez does not disclose the body being a plastic body. However, such difference is
not new. One of such examples is the teaching of Timofeev (US 2012/0280878) discloses in Figure 10 and par. 0043, the body (72) being plastic for supporting the feeding network. It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the body being plastic, since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Guntupalli/Alvarez are silent on the feeding network formed on the plastic body by the LDS technology. However, the patentability of a product-by-process claim is determined based on the product itself, not on the process of making it. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 697.
Regarding claim 11, as applied to claim 9, the combination of Guntupalli (see Figs 1-5) and
Alvarez (see Figs. 1 and 3) discloses, wherein the feeding baluns (132) are metal layers, and the feeding
network (116, Fig. 5) is also a metal layer; and pads (190, Fig.3) at bottom ends of the feeding baluns are
welded to the feeding network metal layer (“the foot 115 is a separate PCB soldered to the support
structure 120”, see par. 0073). Guntupalli is silent on welding by SMT technology. However, the
patentability of a product-by-process claim is determined based on the product itself, not on the process

the prior art, the claim is unpatentable even though the prior product was made by a different process.
See In re Thorpe, 777 F.2d 695, 697.
Regarding claims 12-14, Guntupalli discloses every feature of claimed invention as expressly
recited in claim 9, except for the feeding network according to claims 12-14.
Alvarez discloses in Figure 8, wherein the feeding network is a power division network,
comprising power dividers; wherein the feeding network comprises two independent one-to-two power dividers (83, 86); one of the power dividers is a +45° polarized feeding line; and the other power divider is a -45° polarized feeding line; wherein a phase difference between two output metal circuits of the -45° polarized feeding line is 180°; and a phase difference between two output metal circuits of the +45° polarized feeding line is 180°. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the feeding network of Guntupalli with the feeding network as taught by Alvarez to provide dual-polarized antenna unit. Therefore, to employ having the feeding network as claimed invention would have been obvious to person skill in the art.
Regarding claim 15, as applied to claim 10, Guntupalli discloses in par. 0086, wherein a lower
surface of the plastic body (115) is a metal ground layer; and the plastic body (115) and the metal
ground layer on the lower surface thereof jointly constitute a reflection sheet of the antenna unit.
Regarding claim 16, Guntupalli discloses in Figure 9, an antenna array comprising a plurality of
antenna units each being the antenna unit according to claim 9, the plurality of antenna units being
arranged in parallel at intervals to form sub-arrays.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 4/2/21 with respect to claim(s) 1-2, 4 and 6-16 have been considered but they are not persuasive. Guntupalli discloses in Figures 1-3, pars. 0026-0027, 0073 and 0077, the feeding baluns are coupled to the metal radiation sheet without welding.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.